


116 HR 5285 IH: Training for Realtime Writers Act of 2019
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 5285
IN THE HOUSE OF REPRESENTATIVES

December 3, 2019
Mr. Kind (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To provide competitive grants for training court reporters and closed captioners to meet requirements for realtime writers under the Communications Act of 1934, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Training for Realtime Writers Act of 2019.  2.FindingsCongress makes the following findings: 
(1)As directed by Congress in section 713 of the Communications Act of 1934 (47 U.S.C. 613), as added by section 305 of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 126), the Federal Communications Commission began enforcing rules requiring full closed captioning of most English television programming on January 1, 2006.  (2)The Federal Communications Commission rules also require that video programming be fully captioned in Spanish by 2010. 
(3)More than 37,500,000 Americans are considered deaf or hard of hearing, and many require captioning services to participate in mainstream activities.  (4)The National Institute on Deafness and other Communication Disorders estimates that one in 3 Americans over the age of 60 has already experienced hearing loss. The 79,000,000 Americans who are identified as baby boomers represent 39 percent of the population of the United States and most baby boomers began to reach age 60 just in the last few years. 
(5)Closed captioning is a continuous source of emergency information for people in mass transit and other congregate settings.  (6)Empirical research studies since 1988 demonstrate that captions improve the performance of individuals learning to read English. 
3.Authorization of grant program to promote training and job placement of realtime writers 
(a)In generalThe Secretary of Education shall make competitive grants to eligible entities under subsection (b) to promote training and placement of individuals, including individuals who have completed a court reporting training program, as realtime writers in order to meet the requirements for closed captioning of video programming set forth in section 713 of the Communications Act of 1934 (47 U.S.C. 613) and the rules prescribed thereunder.  (b)Eligible entitiesFor purposes of this Act, an eligible entity is a court reporting program that— 
(1)can document and demonstrate to the Secretary of Education that it meets minimum standards of educational and financial accountability, with a curriculum capable of training realtime writers qualified to provide captioning services;  (2)is accredited by an accrediting agency or association recognized by the Secretary of Education under section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b); and 
(3)is participating in programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).  (c)Priority in grantsIn determining whether to make grants under this section, the Secretary of Education shall give a priority to eligible entities that, as determined by the Secretary— 
(1)possess the most substantial capability to increase their capacity to train realtime writers;  (2)demonstrate the most promising collaboration with local educational institutions, businesses, labor organizations, or other community groups having the potential to train or provide job placement assistance to realtime writers; or 
(3)propose the most promising and innovative approaches for initiating or expanding training or job placement assistance efforts with respect to realtime writers.  (d)Duration of grantA grant under this section shall be for a period of 5 years. 
(e)Maximum amount of grantThe amount of a grant provided under subsection (a) to an entity eligible may not exceed $1,500,000 for the 5-year period of the grant under subsection (d).  4.Application (a)In generalTo receive a grant under section 3, an eligible entity shall submit an application to the Secretary of Education at such time and in such manner as the Secretary may require. The application shall contain the information set forth under subsection (b). 
(b)InformationInformation in the application of an eligible entity under subsection (a) for a grant under section 3 shall include the following: (1)A description of the training and assistance to be funded using the grant amount, including how such training and assistance will increase the number of realtime writers. 
(2)A description of performance measures to be utilized to evaluate the progress of individuals receiving such training and assistance in matters relating to enrollment, completion of training, and job placement and retention.  (3)A description of the manner in which the eligible entity will ensure that recipients of scholarships, if any, funded by the grant will be employed and retained as realtime writers. 
(4)A description of the manner in which the eligible entity intends to continue providing the training and assistance to be funded by the grant after the end of the grant period, including any partnerships or arrangements established for that purpose.  (5)A description of how the eligible entity will work with local workforce investment boards to ensure that training and assistance to be funded with the grant will further local workforce goals, including the creation of educational opportunities for individuals who are from economically disadvantaged backgrounds or are displaced workers. 
(6)Additional information, if any, of the eligibility of the eligible entity for priority in the making of grants under section 3(c).  (7)Such other information as the Secretary may require. 
5.Use of funds 
(a)In generalAn eligible entity receiving a grant under section 3 shall use the grant amount for purposes relating to the recruitment, training and assistance, and job placement of individuals, including individuals who have completed a court reporting training program, as realtime writers, including— (1)recruitment; 
(2)subject to subsection (b), the provision of scholarships;  (3)distance learning; 
(4)further developing and implementing both English and Spanish curriculum to more effectively train realtime writing skills, and education in the knowledge necessary for the delivery of high-quality closed captioning services;  (5)mentoring students to ensure successful completion of the realtime writing training and provide assistance in job placement; 
(6)encouraging individuals with disabilities to pursue a career in realtime writing; and  (7)the employment and payment of personnel for all such purposes. 
(b)Scholarships 
(1)AmountThe amount of a scholarship under subsection (a)(2) shall be based on the amount of need of the recipient of the scholarship for financial assistance, as determined in accordance with part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.).  (2)AgreementEach recipient of a scholarship under subsection (a)(2) shall enter into an agreement with the school in which the recipient is enrolled to provide realtime writing services for a period of time appropriate (as determined by the Secretary of Education or the Secretary's designee) for the amount of the scholarship received. 
(3)Coursework and employmentThe Secretary of Education or the Secretary's designee shall establish requirements for coursework and employment for recipients of scholarships under subsection (a)(2), including requirements for repayment of scholarship amounts in the event of failure to meet such requirements for coursework and employment. Requirements for repayment of scholarship amounts shall take into account the effect of economic conditions on the capacity of scholarship recipients to find work as realtime writers.  (c)Administrative costsThe recipient of a grant under section 3 may not use more than 5 percent of the grant amount to pay administrative costs associated with activities funded by the grant. The Secretary shall use not more than 5 percent of the amount available for grants under this Act in any fiscal year for administrative costs of the program. 
(d)Supplement not supplantGrants amounts under this Act shall supplement and not supplant other Federal or non-Federal funds of the grant recipient for purposes of promoting the training and placement of individuals as realtime writers.  6.Reports (a)Annual reportsEach eligible entity receiving a grant under section 3 shall submit to the Secretary of Education, at the end of each year of the grant period, a report on the activities of such entity with respect to the use of grant amounts during such year. 
(b)Report information 
(1)In generalEach report of an entity for a year under subsection (a) shall include a description of the use of grant amounts by the entity during such year, including an assessment by the entity of the effectiveness of activities carried out using such funds in increasing the number of realtime writers. The assessment shall utilize the performance measures submitted by the entity in the application for the grant under section 4(b).  (2)Final reportThe final report of an entity on a grant under subsection (a) shall include a description of the best practices identified by the entity as a result of the grant for increasing the number of individuals who are trained, employed, and retained in employment as realtime writers. 
(c)Annual reviewThe Inspector General of the Department of Education shall conduct an annual review of the management, efficiency, and effectiveness of the grants made under this Act.  7.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Education to carry out this Act $10,000,000 for each of fiscal years 2021, 2022, 2023, 2024, and 2025. 
8.SunsetThis Act is repealed effective the last day of the fifth fiscal year in which funds are appropriated to carry out this Act.   